MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                              Apr 16 2018, 10:29 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michelle Laux                                            Curtis T. Hill, Jr.
St. Joseph Co. Public Defender’s Office                  Attorney General of Indiana
South Bend, Indiana
                                                         Monika Prekopa Talbot
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

A.B.,                                                    April 16, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         71A03-1711-JV-2677
        v.                                               Appeal from the St. Joseph Probate
                                                         Court
State of Indiana,                                        The Honorable James N. Fox,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         71J01-1608-JD-244



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1711-JV-2677 | April 16, 2018           Page 1 of 8
                                Case Summary and Issue
[1]   A.B. appeals from the juvenile court’s order modifying its dispositional decree

      following his adjudication as a delinquent for attempted theft and battery. A.B.

      presents two issues for our review, which we consolidate and restate as whether

      the juvenile court abused its discretion in detaining A.B. in a juvenile detention

      center on multiple occasions resulting in a total of more than ninety days

      confined. Concluding the juvenile court did not abuse its discretion, we affirm

      the juvenile court’s modification of its dispositional decree.



                            Facts and Procedural History
[2]   On August 4, 2016, fifteen-year-old A.B. committed acts that would constitute

      attempted robbery, a Level 5 felony if committed by an adult. A.B. was

      arrested and detained at the Juvenile Justice Center in South Bend, Indiana.

      On August 10, 2016, in lieu of attempted robbery, the State filed a petition

      alleging A.B. to be a delinquent child for committing attempted theft, a Class A

      misdemeanor if committed by an adult, and battery, a Class B misdemeanor if

      committed by an adult.


[3]   On August 19, 2016, A.B. entered into an admission agreement pursuant to

      which he agreed to admit to the allegations of attempted theft and battery in

      exchange for the State’s agreement not to file an allegation of attempted

      robbery. The juvenile court entered true findings and placed A.B. on home

      detention for an indefinite term. Pursuant to the juvenile court’s disposition,


      Court of Appeals of Indiana | Memorandum Decision 71A03-1711-JV-2677 | April 16, 2018   Page 2 of 8
      A.B. was to attend school with no unexcused absences, tardies, suspensions,

      obey all rules and regulations of school, home detention, and his parents,

      refrain from using alcohol or any illegal substances, and submit to random drug

      screens.


[4]   From August 26, 2016 to September 29, 2017, A.B. was detained on eleven

      separate occasions and spent a total of at least ninety days in detention.1 A.B.

      was detained for failing to abide by the rules and regulations of his home

      detention, failing to attend school, leaving school without permission, leaving

      home without permission, failing to charge his GPS monitoring device, fighting

      with and choking his brother, failing to follow the rules of his parent or

      guardian,2 taking a realistic air pistol to school, failing to abide by day reporting

      to probation, and testing positive for marijuana on multiple occasions.


[5]   The juvenile court issued its final order authorizing A.B.’s detention on

      September 29, 2017. On October 3, 2017, the St. Joseph County Probation

      Department recommended modifying A.B.’s placement to the Rite of Passage

      DePaul Academy, a private child care facility in South Bend. The juvenile

      court accepted the probation department’s recommendation and placed A.B. at

      the DePaul Academy. A.B. now appeals.




      1
       A.B. estimates a conservative number of the days he spent in detention is 115 days. Nonetheless, the State
      agrees it was at least ninety days.
      2
        At one point, A.B.’s mother brought him to the Juvenile Justice Center and requested that he be detained,
      stating “it is the best thing for him at this time.” Appellant’s Appendix at 111.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1711-JV-2677 | April 16, 2018             Page 3 of 8
                                 Discussion and Decision
[6]   A.B. alleges the juvenile court abused its discretion in detaining him in a

      juvenile detention center on multiple occasions and for a total of greater than

      ninety days. A juvenile court’s specific disposition of a delinquent child “is a

      matter within the sound discretion of the juvenile court and will only be

      reversed if there has been an abuse of that discretion.” J.S. v. State, 881 N.E.2d
26, 28 (Ind. Ct. App. 2008) (citation omitted).


              The juvenile court’s discretion is subject to the statutory
              considerations of the welfare of the child, the safety of the
              community, and the policy of favoring the least harsh
              disposition. An abuse of discretion occurs when the juvenile
              court’s action is clearly erroneous and against the logic and effect
              of the facts and circumstances before the court or the reasonable,
              probable, and actual inferences that can be drawn therefrom.
              Hence, the juvenile court is accorded wide latitude and great
              flexibility in its dealings with juveniles.


      Id. (internal citations omitted).


[7]   Indiana Code section 31-37-18-6 sets forth the following factors that a juvenile

      court must consider when entering a dispositional decree:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:

              (1) is:

                        (A) in the least restrictive (most family like) and most
                        appropriate setting available; and


      Court of Appeals of Indiana | Memorandum Decision 71A03-1711-JV-2677 | April 16, 2018   Page 4 of 8
                       (B) close to the parents’ home, consistent with the best
                       interest and special needs of the child;

              (2) least interferes with family autonomy;

              (3) is least disruptive of family life;

              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and

              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


[8]   The juvenile court may, in a dispositional decree, order supervision of the child

      by the probation department. Ind. Code § 31-37-19-5(b)(1). In addition to

      probation, the juvenile court may take any of the following actions:


              (A) Award wardship to:

                       (i) the department of correction for housing in a
                       correctional facility for children; or

                       (ii) a community based correctional facility for children.

              Wardship under this subdivision does not include the right to
              consent to the child’s adoption.

              (B) If the child is less than seventeen (17) years of age, order
              confinement in a juvenile detention facility for not more than the
              lesser of:

                       (i) ninety (90) days; or

                       (ii) the maximum term of imprisonment that could have
                       been imposed on the child if the child had been convicted
                       as an adult offender for the act that the child committed
                       under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal).

              ***

      Court of Appeals of Indiana | Memorandum Decision 71A03-1711-JV-2677 | April 16, 2018   Page 5 of 8
               (F) Place the child in a secure private facility for children licensed
               under the laws of a state. Placement under this subdivision
               includes authorization to control and discipline the child.


       Ind. Code § 31-37-19-6(b)(2).


[9]    As noted, within a little over a year after his delinquency adjudication, A.B.

       was detained eleven times for various offenses and violations. Due to his

       detentions, A.B. spent over ninety days total in the juvenile detention center.

       A.B. alleges the juvenile court abused its discretion in this regard because

       Indiana Code section 31-37-19-6(b)(2)(B)(i) prohibits his confinement for more

       than ninety days. Therefore, he argues he should be discharged from his

       placement at the DePaul Academy. We disagree.


[10]   The juvenile court did not order A.B. detained in the juvenile detention center

       pursuant to a set detention; rather, it ordered A.B. placed on home detention

       for his offenses of attempted theft and battery. A.B. would not have been

       detained at all had he not repeatedly violated the terms and conditions of his

       home detention. A.B.’s own behavior led to his detention for greater than

       ninety days and he created the length of his detention with his repeated

       violations. Moreover, the juvenile court would have been well within its

       discretion to order A.B. committed to the Department of Correction (“DOC”)

       for an indeterminate period of time. Ind. Code § 31-37-19-6(b)(2)(A)(1); see also

       D.C. v. State, 958 N.E.2d 757, 759 (Ind. 2011) (noting that when a juvenile court

       awards wardship of a delinquent child to the DOC, the DOC determines the

       juvenile’s placement and duration of placement). A.B. is fortunate, given his
       Court of Appeals of Indiana | Memorandum Decision 71A03-1711-JV-2677 | April 16, 2018   Page 6 of 8
       repeated violations, the juvenile court did not exercise its discretion by

       committing him to the DOC. The juvenile court did not abuse its discretion in

       detaining A.B. for his repeated violations of home detention. 3


[11]   A.B. also contends the juvenile court abused its discretion in recommitting him

       to the juvenile detention facility every time he committed what he characterizes

       as “minor infractions.” See Brief of Appellant at 23-25. As noted, among other

       numerous offenses, A.B. was detained for testing positive for marijuana on

       multiple occasions, fighting and choking his brother, and bringing a realistic air

       pistol to school. Characterizing such actions from a fifteen-year-old child

       already under the supervision of the State for attempted theft and battery as

       “minor infractions” is disingenuous and ignores the facts of the case. Further,

       A.B. offers no suggestions of what the juvenile court should have done in

       response to A.B.’s repeated violations. The juvenile court originally placed

       A.B. in home detention, which was minimally restrictive and permitted A.B. to

       live at home and attend school. See Ind. Code § 31-37-18-6(1). Three weeks

       after being placed on home detention, A.B. committed his first violation and

       demonstrated to the juvenile court he was unable or unwilling to abide by the

       rules and regulations of home detention. Over the course of the ensuing

       months, A.B. committed ten more violations and the juvenile court gradually




       3
         Even assuming the juvenile court improperly detained A.B. in a juvenile detention facility for more than
       ninety days, his current placement at DePaul Academy is not an abuse of discretion. Pursuant to Indiana
       Code section 31-37-19-6(b)(2), the juvenile court possessed the authority to place A.B. in a “a community
       based correctional facility for children” or “a secure private facility for children licensed under the laws of a
       state.”

       Court of Appeals of Indiana | Memorandum Decision 71A03-1711-JV-2677 | April 16, 2018                  Page 7 of 8
       increased the duration of his detentions as his case progressed. Given the

       juvenile court’s original leniency in A.B.’s placement and A.B.’s abuse thereof,

       we conclude the trial court did not abuse its discretion in detaining A.B. in the

       juvenile detention center for his multiple violations.



                                               Conclusion
[12]   The juvenile court did not abuse its discretion in detaining A.B. in a juvenile

       detention center on multiple occasions and for greater than ninety days in total.

       Accordingly, we affirm the juvenile court’s order modifying its dispositional

       decree.


[13]   Affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1711-JV-2677 | April 16, 2018   Page 8 of 8